

 
 

--------------------------------------------------------------------------------

 

SEVERANCE AGREEMENT
 
    This SEVERANCE AGREEMENT (the “Agreement”) is effective as of June 11, 2012
(“Effective Date”) by and between Russell C. Hammer (“Employee”) and Brown Shoe
Company, Inc., a New York corporation (“Brown Shoe” and, together with its
subsidiaries, the “Company”).
 
    WHEREAS, Brown Shoe is engaged, directly and indirectly through its
subsidiaries, in the sourcing and retail and wholesale sale of footwear in the
United States and throughout the world;
 
    WHEREAS, Employee is employed by Brown Shoe or a wholly-owned subsidiary of
Brown Shoe in an executive capacity, possesses intimate knowledge of the
business and affairs of the Company, and has acquired, and will continue to
acquire, certain confidential, proprietary and trade secret information and data
with respect to the Company;
 
    WHEREAS, Brown Shoe desires to insure, insofar as possible, that the Company
will continue to have the benefit of Employee’s services and to protect the
confidential information and goodwill of the Company; and
 
    WHEREAS, the Company recognizes that circumstances may arise in which a
change in the control of Brown Shoe occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to Employee’s
competence or past contributions which uncertainty may result in the loss of
valuable services of Employee to the detriment of the Company and Brown Shoe’s
shareholders, and the Company and Employee wish to provide reasonable security
to Employee against changes in Employee’s relationship with Brown Shoe in the
event of any such change in control; and
 
    WHEREAS, both the Company and Employee are desirous that a proposal for any
change of control or acquisition will be considered by Employee objectively and
with reference only to the business interests of the Company and Brown Shoe’s
shareholders; and
 
    WHEREAS, Employee will be in a better position to consider the best
interests of the Company if Employee is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition.
 
    NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:
 
Section 1. Definitions
 
    1.1 “Board” means the Board of Directors of Brown Shoe.
 
    1.2 “Business Unit” means any direct or indirect subsidiary, operating
division or business unit of Brown Shoe.
 
    1.3 “Cause” means (i) engaging by Employee in willful misconduct which is
materially injurious to the Company; (ii) conviction of Employee of a felony;
(iii) engaging by Employee in fraud, material dishonesty or gross misconduct in
connection with the business of the Company; (iv) engaging by Employee in any
act of moral turpitude reasonably likely to materially and adversely affect the
Company or its business; (v) engaging by Employee in the illegal use of a
controlled substance or using prescription medications unlawfully; or (vi) abuse
by Employee of alcohol.
 
    1.4 “Change of Control” means the occurrence of any of the following events
after the Effective Date:
 
       (a) The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (x) the then outstanding shares of common stock of Brown Shoe (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of Brown Shoe entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this paragraph (a) the following acquisitions
shall not constitute a Change of Control:  (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with the exception set
forth in paragraph (c) below; or
 
       (b) Individuals who, as of the Effective Date of this Agreement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
       (c) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or
 
       (d) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
 
    1.5 “Code” means the Internal Revenue Code of 1986, as amended.
 
    1.6 “Competitor” means any Person which (a) in its prior fiscal year had
annual gross sales volume or revenues of more than $20,000,000 attributable to
the sale of footwear or (b) is reasonably expected to have such level of
footwear sales or revenues in either the current fiscal year or the next
following fiscal year.
 
    1.7 “Confidential Information” shall have the meaning set forth in Section
9.
 
    1.8 “Customer” means any wholesale customer of Brown Shoe and/or any
Business Unit which either purchased from Brown Shoe and/or any Business Unit
during the one (1) year immediately preceding the Termination Date, or is
reasonably expected by Brown Shoe and/or any Business Unit to purchase from
Brown Shoe and/or any Business Unit in the one (1) year period immediately
following the Termination Date, more than $1,000,000 in footwear.
 
    1.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
    1.10 “Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, means (i) a reduction in
Employee’s base salary as in effect on the date hereof, or as the same may be
increased from time to time; (ii) a reduction in Employee’s status, position,
responsibilities or duties; (iii) the required relocation of Employee’s
principal place of business, without Employee’s consent, to a location which is
more than fifty (50) miles from Employee’s principal place of business on the
Effective Date, or from such location to which Employee may transfer with
Employee’s consent after the Effective Date; (iv) a material increase in the
amount of time Employee is required to travel on behalf of the Company; (v) the
failure of any successor of Brown Shoe to assume this Agreement, or (vi) a
material breach of this Agreement by the Company.
 
    1.11 “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)).
 
    1.12 “Termination Date” means the effective date as provided in this
Agreement of the termination of Employee’s employment with the
Company.  Employee will have a termination of employment only if he has a
separation from service determined based on all of the facts and circumstances
and in accordance with the rules and regulations issued by the Treasury
Department under Code Section 409A.
 
Section 2. Term
 
    2.1 Subject to Section 2.2, the term of this Agreement (the “Term”) shall be
a period commencing on the Effective Date and ending March 31, 2013.
 
    2.2 The Term shall be automatically extended for successive one (1) year
periods unless either party to this Agreement provides the other party with
notice of termination at least ninety (90) days prior to the expiration of the
original one-year period or any one-year period thereafter.
 
Section 3. Termination of Employment
 
    3.1 The Company may terminate Employee’s employment at any time for Cause,
effective upon written notice to Employee specifying in reasonable detail the
particulars of Employee’s conduct deemed by the Company and/or such subsidiary
to justify such termination for Cause.
 
    3.2 The Company may terminate Employee’s employment without Cause at any
time, effective upon written notice to Employee of termination specifying that
such termination is without Cause.
 
    3.3 Employee may terminate Employee’s employment with the Company at any
time, with or without Good Reason.
 
Section 4. Separation Benefits
 
    4.1 If Employee’s employment is terminated by the Company for any reason
other than for Cause, death or disability and Section 4.2 does not apply,
Employee shall be entitled to the following separation benefits:
 
       (a) The Company shall pay, or cause to be paid, to Employee within 30
days of the Termination Date (i) the full base salary earned by Employee
through, but unpaid at, the Termination Date, plus (ii) credit for any vacation
earned by Employee but not used at the Termination Date, plus (iii) all other
amounts owed by the Company to Employee (other than any bonus payment of any
kind) but unpaid as of the Termination Date.
 
       (b) The Company shall pay, or cause to be paid, to Employee (i) in a lump
sum not later than thirty (30) days after the Termination Date an amount equal
to 200% of the sum of (A) Employee’s base annual salary at the highest rate in
effect at any time during the twelve (12) months immediately preceding the
Termination Date, and (B) Employee’s targeted bonus for the current year, and
(ii) Employee’s bonus for the year of termination prorated to the Termination
Date, paid at the time such bonus would have been paid if Employee had remained
employed to the date of payment and calculated based on achievement of the
applicable performance criteria applicable to such bonus payment.
 
       (c) The Company shall provide to Employee for a period of eighteen (18)
months after the Termination Date medical and/or dental coverage under the
Company’s medical and/or dental plans, without any cost to Employee in excess of
any employee contribution that would be payable by Employee if Employee remained
employed by a member of the Company; provided, however, that if Employee becomes
employed with another employer during such eighteen (18)-month period and is
eligible to receive medical and/or dental coverage under another
employer-provided plan, the medical and/or dental coverage described herein
shall be secondary to those provided under such other plan.  In addition, on the
last day of such eighteen (18)-month period, the Company shall pay, or cause to
be paid, to Employee an amount in cash equal to the aggregate amount that would
be payable by the Company for such medical and/or dental coverage for six (6)
months if Employee remained employed by the Company for such period.
 
       (d) The restrictions applicable to each share of non-vested restricted
stock of Brown Shoe held by Employee that would have vested within the two (2)
year period following the Termination Date had Employee remained employed by the
Company shall lapse as of the Termination Date.
 
       (e) Each non-vested option to purchase Brown Shoe stock held by Employee
that would have vested within the two (2) year period following the Termination
Date had Employee remained employed by the Company shall vest as of the
Termination Date.
 
       (f) The Company shall pay the reasonable costs of outplacement services
selected by the Company for a reasonable period of time following the
Termination Date; provided, however, that no such outplacement services shall be
provided after the last day of the second calendar year following the calendar
year in which the Termination Date occurs.
 
    4.2 If Employee’s employment is terminated within twenty-four (24) months
after a Change of Control (x) by the Company for any reason other than for
Cause, death or disability, or (y) by Employee within ninety (90) days after the
occurrence of Good Reason, Employee shall be entitled to the following
separation benefits in place of, and not in addition to, the benefits set forth
in Section 4.1:
 
       (a) The Company shall pay, or cause to be paid, to Employee within 30
days of the Termination Date (i) the full base salary earned by Employee
through, but unpaid at, the Termination Date, plus (ii) credit for any vacation
earned by Employee but not taken at the Termination Date, plus (iii) all other
amounts owed by the Company to Employee (other than any bonus payment of any
kind) but unpaid as of the Termination Date.
 
       (b) The Company shall pay, or cause to be paid, to Employee (i) in a lump
sum six (6) months after the Termination Date an amount equal to 300% of the sum
of (A) Employee’s base annual salary at the highest rate in effect at any time
during the twelve (12) months immediately preceding the Termination Date, and
(B) Employee’s targeted bonus for the current year; and (ii) Employee’s targeted
bonus payment for the year of termination prorated to the Termination Date.
 
       (c) The Company shall provide to Employee for a period of eighteen (18)
months after the Termination Date medical and/or dental coverage under the
Company’s medical and dental plans, without any cost to Employee in excess of
any employee contribution that would be payable by Employee if Employee remained
employed by the Company; provided, however, that if Employee becomes employed
with another employer during such eighteen (18)-month period and is eligible to
receive medical and/or dental coverage under another employer-provided plan, the
medical and/or dental coverage described herein shall be secondary to those
provided under such other plan.  In addition, on the last day of such eighteen
(18)-month period, the Company shall pay, or cause to be paid, to Employee an
amount in cash equal to the aggregate amount that would be payable by the
Company for  such medical and/or dental coverage for six (6) months if Employee
remained employed by the Company for such period.
 
       (d) The restrictions applicable to each share of non-vested restricted
stock of Brown Shoe held by Employee shall lapse and be exercisable as of the
Termination Date.
 
       (e) Each non-vested option to purchase Brown Shoe stock held by Employee
shall vest and be exercisable as of the Termination Date.
 
       (f) For purposes of determining Employee’s benefit under the Company’s
Supplemental Employment Retirement Plan, an additional two (2) years of Credited
Service shall be credited to Employee’s actual or deemed Credited Service.
 
       (g) The Company shall pay the reasonable costs of outplacement services
selected by the Company for a reasonable period of time following the
Termination Date; provided, however, that no such outplacement services shall be
provided after the last day of the second calendar year following the calendar
year in which the Termination Date occurs.
 
    4.3 If Employee’s employment is terminated for any reason other than such
reasons specified in Sections 4.1 and 4.2, the Company shall pay, or cause to be
paid, to Employee within 30 days of the Termination Date (i) the full base
salary earned by Employee through, but unpaid at, the Termination Date, plus
(ii) credit for any vacation earned by Employee but not taken at the Termination
Date, plus (iii) all other amounts owed by the Company to Employee (other than
any bonus payment of any kind) but unpaid as of the Termination Date.
 
    4.4 The benefits set forth in Sections 4.1(c) and 4.2(c) shall run
concurrently with any period of continuation coverage to which Employee is
entitled under Section 601 of ERISA.  Upon Employee’s re-employment during the
period specified in each such Section, to the extent covered by the new
employer’s plan, coverage under the Company’s plan shall lapse, subject to any
continuation of coverage rights under Section 601 of ERISA.  Employee’s
participation in and/or coverage under all other employee benefit plans,
programs or arrangements sponsored or maintained by the Company shall cease
effective as of the Termination Date except as otherwise provided in such
employee benefit plan, program or arrangement.
 
Section 5. Mitigation or Reduction of Benefits
 
    Employee shall not be required to mitigate the amount of any payment
provided for in Section 4 by seeking other employment or otherwise.  Except as
otherwise specifically set forth herein, the amount of any payment or benefits
provided in Section 4 shall not be reduced by any compensation or benefits or
other amounts paid to or earned by Employee as the result of employment by
another employer after the Termination Date or otherwise.
 
Section 6. Employee Expenses After Change in Control
 
    If Employee’s employment is terminated by the Company within twenty-four
(24) months after a Change in Control and there is a dispute with respect to
this Agreement, then all Employee’s costs and expenses (including reasonable
legal and accounting fees) incurred by Employee (a) to defend the validity of
this Agreement, (b) to contest any termination for Cause, (c) to contest any
determinations by the Company concerning the amounts payable by or on behalf of
the Company under this Agreement, or (d) to otherwise obtain or enforce any
right or benefit provided to Employee by this Agreement, shall be paid by the
Company.  The Company shall make payment of such reimbursements from time to
time, but in no event later than the last day of the calendar year following the
calendar year in which such expenses are incurred, provided Employee timely
submits reasonable documentation of such expenses.  In the event Employee is not
the prevailing party in any such contest, Employee shall pay back any
reimbursements made by the Company hereunder within 30 days of final disposition
of such contest.
 
Section 7. Release
 
    Notwithstanding anything to the contrary stated in this Agreement, no
benefits will be paid pursuant to Section 4 except under Section 4.1(a), 4.2(a)
or 4.3 prior to execution by Employee of a release of the Company substantially
in the form attached as Exhibit A, with such changes as may be made by the
Company in its sole discretion in order to comply with and stay current with
applicable laws and regulations.  Unless Employee executes such release and
returns it to the Company within 45 days of his Termination Date, all benefits
except under Sections 4.1(a), 4.2(a) or 4.3 shall be forfeited.
 
Section 8. Covenant Not to Compete
 
    8.1 During Employee’s employment with Brown Shoe and/or any Business Unit
and for a period of two (2) years after the Termination (collectively, the
“Restricted Period”), Employee will not, directly or indirectly, on Employee’s
own behalf or on behalf of any other Person (whether as owner, partner,
consultant, employee or otherwise):
 
       (a) provide any executive, managerial, supervisory, and/or consulting
services with respect to the footwear industry and/or the footwear business in
the United States for any Competitor;
 
       (b) hold any executive, managerial and/or supervisory position with any
Competitor in the United States;
 
       (c) assist any Competitor in competing against Brown Shoe and/or any
Business Unit for which Employee performs or performed substantial work and/or
has or had access to Confidential Information (each a “Relevant Business Unit”)
(i) in the United States and/or (ii) in any other country in which Brown Shoe
and/or any Relevant Business Unit is doing business in the one year immediately
preceding the Termination Date (each a “Foreign Country”) if Employee had access
to Confidential Information regarding the Company’s business in such Foreign
Country;
 
       (d) engage in any research, development and/or planning activities or
efforts for a Competitor, whether as an employee, consultant, independent
contractor or otherwise, to assist the Competitor in competing (i) in the
footwear industry in the United States or (ii) in any Foreign Country if
Employee had access to Confidential Information regarding the Company’s business
in such Foreign Country;
 
       (e) cause or attempt to cause any Customer to divert, terminate, limit,
modify or fail to enter into any existing or potential relationship with Brown
Shoe and/or any Relevant Business Unit;
 
       (f) assist any Competitor in connection with any plan, effort, activity
or undertaking to cause or attempt to cause any Customer to divert, terminate,
limit, modify or fail to enter into any existing or potential relationship with
Brown Shoe and/or any Relevant Business Unit;
 
       (g) cause or attempt to cause any footwear supplier or manufacturer of
Brown Shoe and/or any Relevant Business Unit to divert, terminate, limit, modify
or fail to enter into any existing or potential relationship with Brown Shoe
and/or any Relevant Business Unit;
 
       (h) assist any Competitor in connection with any plan, effort, activity
or undertaking to cause or attempt to cause any footwear supplier or
manufacturer of Brown Shoe and/or any Relevant Business Unit to divert,
terminate, limit, modify or fail to enter into any existing or potential
relationship with Brown Shoe and/or any Relevant Business Unit; and/or
 
       (i) solicit, entice, employ or seek to employ, in the footwear industry,
any executive, managerial and/or supervisory employee of, or any consultant or
advisor to, Brown Shoe and/or any Relevant Business Unit.
 
    8.2 Employee recognizes and agrees that the restraints contained in Section
8.1 are reasonable and should be fully enforceable in view of, among other
things, the high level positions Employee has had with Brown Shoe and/or any
Relevant Business Unit(s), the national and international nature of both the
Company’s collective business and competition in the footwear industry, and the
legitimate interests of the Company in protecting its confidential, proprietary
and trade secret information (“Confidential Information”) and their respective
customer goodwill and relationships.  Employee specifically hereby acknowledges
and confirms that Employee is willing and intends to, and will, abide fully by
the terms of Section 8.1.  Employee further agrees that the Company would not
have adequate protection if Employee were permitted to work for its competitors
in violation of the terms of this Agreement since the Company would, among other
things, be unable to verify whether (i) its Confidential Information was being
disclosed and/or misused, and/or (ii) Employee was involved in diverting or
helping to divert the Company’s customers and/or customer goodwill.
 
    8.3 Employee agrees to disclose, during the Restricted Period, the terms of
this Section 8 to any potential future employer.
 
Section 9. Confidential Information.
 
    9.1 Employee acknowledges and agrees that during Employee’s employment,
Employee has been and/or will be provided and have access to certain
Confidential Information of the Company.  Employee agrees to keep secret and
confidential, and not to use or disclose to any third-parties, except as
directly required for Employee to perform Employee's employment responsibilities
for the Company, any of the Company’s Confidential Information.
 
    9.2 Confidential Information includes all confidential and/or trade secret
information of the Company (regardless of the form or medium in which it may
exist or be stored or preserved) and includes, but is not limited to, all such
information containing or reflecting any:
 
       (a) lists or other identification of customers or prospective customers
of Brown Shoe and/or any Relevant Business Unit (and/or key individuals employed
or engaged by such parties);
 
       (b) lists or other identification of sources or prospective sources of
Brown Shoe’s and/or any Relevant Business Unit’s products or components thereof
(and/or key individuals employed or engaged by such parties);
 
       (c) compilations, information, designs, drawings, files, formulae, lists,
machines, maps, methods, models, notes or other writings, plans, records,
regulatory compliance procedures, reports, specialized or technical data,
schematics, source code, object code, documentation, and software relating to
the development, manufacture, fabrication, assembly, marketing and/or sale of
Brown Shoe’s and/or any Relevant Business Unit’s products;
 
       (d) financial, distribution, sales and marketing information, data,
plans, and/or strategies of Brown Shoe and/or any Relevant Business Unit;
 
       (e) equipment, materials, procedures, processes, and techniques used in,
or related to, the development, manufacture, assembly, fabrication or other
production and quality control of the Brown Shoe’s and/or any Relevant Business
Unit’s products and services;
 
       (f) Brown Shoe’s and/or any Relevant Business Unit’s relations and/or
dealings with its customers, prospective customers, suppliers and prospective
suppliers and the nature and type of products or services rendered to such
customers (or proposed to be rendered to prospective customers);
 
       (g) Brown Shoe’s and/or any Relevant Business Unit’s relations with its
employees (including, without limitation, salaries, job classifications and
skill levels); and
 
       (h) any other information designated by Brown Shoe and/or any Relevant
Business Unit to be confidential, secret and/or proprietary (including without
limitation, information provided by customers or suppliers of Brown Shoe and/or
any Relevant Business Unit).
 
    Notwithstanding the foregoing, the term “Confidential Information” shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.
 
    9.3 Employee will not, directly or indirectly, copy, reproduce or otherwise
duplicate, record, abstract, summarize or otherwise use for Employee or use for,
or disclose to, any party other than Brown Shoe, or any subsidiary or affiliate
of Brown Shoe, any Confidential Information, without Brown Shoe’s prior written
permission or except as required for the proper performance of Employee’s duties
on behalf of the Company.
 
    9.4 Employee understands that Confidential Information may or may not be
labeled as “confidential” and will treat all information as confidential unless
otherwise informed by Brown Shoe.
 
    9.5 At the termination of Employee’s employment with the Company or at any
other time Brown Shoe or any subsidiary or affiliate thereof may request,
Employee shall promptly deliver to Brown Shoe all documents and other materials,
whether in physical or electronic form (including all copies thereof),
containing any Confidential Information.
 
Section 10. Injunctive Relief
 
    In the event of a breach or threatened breach of any of Employee’s duties or
obligations under the terms and provisions of Section 8, Section 9, Section 11.2
or Section 11.9, the Company shall be entitled, in addition to any other legal
or equitable remedies it may have in connection therewith (including any right
to damages that it may suffer), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach.  Employee hereby
expressly acknowledges that the harm that might result to the Company’s business
as a result of noncompliance by Employee with any of the provisions of Section
8, Section 9, Section 11.2 or Section 11.9 would be largely
irreparable.  Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Section 8, Section 9, Section 11.2 or
Section 11.9, Employee will not engage in any conduct inconsistent with or
contrary to such Sections until after the question has been resolved by a final
judgment of a court of competent jurisdiction.  Employee undertakes and agrees
that if Employee breaches or threatens to breach the Agreement, Employee shall
be liable for any attorneys’ fees and costs incurred by the Company in enforcing
its rights hereunder.
 
Section 11. Miscellaneous
 
    11.1 Notice.  All notices hereunder shall be in writing and shall be deemed
to have been duly given (a) when delivered personally or by courier, or (b) when
received by facsimile (including electronic mail), receipt confirmed, or (c) on
the third business day following the mailing thereof by registered or certified
mail, postage prepaid, or (d) on the first business day following the mailing
thereof by overnight delivery service, in each case addressed as set forth
below:
 
If to the Company:
 
Brown Shoe Company, Inc.
8300 Maryland Avenue
St. Louis, Missouri  63166-0029
Attention:  General Counsel
 
If to Employee:
 
Russell C. Hammer
4478 Wellington Drive
Long Grove, IL 60047


 
Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.
 
    11.2 Successors; Binding Agreement.
 
       (a) Brown Shoe shall require any successor to all or substantially all of
the business and/or assets of the Company (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  To the extent such
transaction constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company under Code Section 409A and the rules and regulations thereunder,
failure of Brown Shoe to obtain such agreement upon or prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle Employee to benefits from the Company in the same
amounts and on the same terms as Employee would be entitled hereunder if
Employee’s employment was terminated without Cause within twenty-four (24)
months after a Change of Control.  For purposes of the preceding sentence, the
date on which any such succession becomes effective shall be deemed the
Termination Date.
 
       (b) Brown Shoe shall also have the right, but not the obligation, to
assign this Agreement, without Employee’s consent, to any successor to all or
substantially all of the business and/or assets of a Business Unit for which
Employee performs substantially all of Employee’s duties (whether such
succession is direct or indirect, by purchase, merger, consolidation or
otherwise).  In the event, and only in the event, Brown Shoe elects to assign
this Agreement to such successor of a Business Unit, a Change of Control will be
deemed to have occurred and Brown Shoe shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place.  No Change of Control shall be deemed to have
occurred if Brown Shoe does not elect to assign this Agreement to such successor
of a Business Unit.
 
       (c) This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.
 
    11.3 Judicial Modification.  If and to the extent that any Section, term
and/or provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable under applicable law, then such Section(s),
term(s) and/or provision(s) shall not be void but instead shall be modified and,
to the maximum extent permissible under applicable law, enforced.
 
    11.4 Headings.  The headings in this Agreement are inserted for convenience
of reference only and shall not in any way affect the meaning or interpretation
of this Agreement.
 
    11.5 Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
    11.6 Waiver.  Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance.  Without limiting the generality of the
foregoing, Employee’s continued employment without objection shall not
constitute Employee’s consent to, or a waiver of Employee’s rights with respect
to, any circumstances constituting Good Reason.  All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged therewith, and, in the case of the Company, by its duly authorized
officer.
 
    11.7 Entire Agreement.  This instrument constitutes the entire agreement of
the parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.
 
    11.8 Amendment.  Subject to Section 11.3, no modification, amendment or
waiver of any of the provisions of this Agreement shall be effective unless in
writing specifically referring hereto, and signed by the parties hereto.
 
    11.9 Governing Law.  In light of Company’s and Employee’s substantial
contacts with the State of Missouri, the facts that the Company is headquartered
in Missouri and Employee resides in and/or reports to Company management in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and Brown Shoe’s execution of, and the making of, this Agreement
in Missouri, the parties agree that:  (i) any litigation involving any
noncompliance with or breach of the Agreement, or regarding the interpretation,
validity and/or enforceability of the Agreement, shall be filed and conducted
exclusively in the state courts in St. Louis County, Missouri, or the U.S.
District Court for the Eastern District of Missouri; and (ii) this Agreement
shall be interpreted in accordance with and governed by the laws of the State of
Missouri, without regard for any conflict of law principles.  Employee agrees
that Employee under no circumstances will, either alone or in conjunction with
anyone else, file or pursue any such litigation other than in such state or
federal courts in Missouri, and Employee hereby consents and agrees that any
such litigation filed in any other court(s) shall be dismissed and that Employee
may be enjoined from filing and/or pursuing any such action.
 
    11.10 Third Party Beneficiaries.  Employee agrees that Brown Shoe’s
subsidiaries are third party beneficiaries of this Agreement and hereby consents
to the enforcement by any subsidiary of Brown Shoe of the provisions contained
herein, including without limitation, the provisions of Section 8 and Section
99.
 
    11.11  409A Interpretation.  With respect to those amounts payable hereunder
which are subject to Code Section 409A, this Agreement shall be interpreted in a
manner so as to be consistent with such provision and the rules and regulations
promulgated thereunder.  The Company may modify the Agreement to the extent
necessary to prevent a benefit or payment from being subject to a tax due to
noncompliance with Code Section 409A.  Notwithstanding anything herein to the
contrary, in the event that Executive is determined to be a specified employee
within the meaning of Code Section 409A, for purposes of any payment on
termination of employment hereunder, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service, to the extent required to avoid any adverse
tax consequences under Code Section 409A.
 
    IN WITNESS WHEREOF, Employee and Brown Shoe have executed this Agreement as
of the day and year first above written.
 
Brown Shoe Company, Inc.
 
 
Employee
 
By:
/s/ Doug Koch
 
/s/ Russell C. Hammer
Name:
Doug Koch
 
Russell C. Hammer
Title:
Senior Vice President and Chief Talent & Strategy Officer
   
Date:
5-24-12
 
Date:
5-24-12




 
 

--------------------------------------------------------------------------------

 
